Citation Nr: 0906725	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for seborrhea dermatitis 
(claimed as skin condition) secondary to herbicide (Agent 
Orange) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
A notice of disagreement was filed in April 2005, a statement 
of the case was issued in May 2005, and a substantive appeal 
was received in May 2005.  

The Veteran appeared at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2008.  


FINDING OF FACT

Seborrhea dermatitis was not manifested during service or for 
many years after service, nor is seborrhea dermatitis 
otherwise related to the Veteran's active duty service, 
including exposure to herbicides. 


CONCLUSION OF LAW

Seborrhea dermatitis was not incurred in or aggravated by 
service, nor may seborrhea dermatitis be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in December 
2004, prior to the initial adjudication of the claim.  
Additionally, in March 2006, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to seborrhea dermatitis, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of seborrhea 
dermatitis in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until more than 33 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2008) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

The evidence of record contains the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury sustained or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records do not include any references to 
skin complaints or clinical findings related to seborrhea 
dermatitis.  A service Report of Medical Examination for 
separation purposes dated in March 1968 reflects that the 
Veteran's skin and lymphatics were clinically evaluated as 
normal.  A service Report of Medical History for separation 
purposes dated in March 1968 reflects that the Veteran 
checked the 'no' box for skin diseases.  

Private medical records from Heritage Southwest Medical Group 
dated in May 2001 reflect a diagnosis of severe seborrheic 
dermatitis.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his seborrheic 
dermatitis is etiologically related to service or any 
incident therein.  On separation from service, the Veteran's 
skin and lymphatics were clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no seborrheic 
dermatitis was present at that time.  The Board views the 
examination report as competent evidence that there was no 
seborrheic dermatitis at that time.  Also of significance is 
the fact that at the time of his March 1968 examination, the 
Veteran did not report any skin diseases.  This suggests that 
the Veteran himself did not believe that he had any ongoing 
seborrheic dermatitis at that time.

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing seborrheic dermatitis for over 33 years between 
the period of active duty and the evidence showing treatment 
for seborrheic dermatitis is itself evidence which tends to 
show that no seborrheic dermatitis was incurred as a result 
of service.  

The Board recognizes the contentions of the Veteran and the 
lay statement submitted by the Veteran's barber.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  As laypersons, 
however, the appellant and his barber are not competent to 
provide opinions requiring medical knowledge, such as a 
diagnosis, or opinions relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, these assertions do not constitute 
competent medical evidence that the Veteran's seborrhea 
dermatitis is linked to service or to an incident in service.  

The Veteran contends the seborrhea dermatitis may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the Veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era, 
therefore, his exposure to toxic herbicides is presumed.  See 
38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis that matches any disease listed in 38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (2003).  Therefore, service connection for the claimed 
disability cannot be granted on the basis of the presumptive 
regulations relating to exposure to Agent Orange.

Thus, service connection for seborrheic dermatitis is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for seborrheic dermatitis (claimed as skin 
condition) secondary to herbicide (Agent Orange) exposure is 
not warranted.  

The appeal is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


